BEACON AUTO STORES, INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Beacon Auto Stores, Inc. v. CommissionerDocket No. 97821.United States Board of Tax Appeals42 B.T.A. 703; 1940 BTA LEXIS 963; September 19, 1940, Promulgated *963  INCOME - FORGIVENESS OF OBLIGATIONS. - Portions of salaries credited to stockholders but consistently undrawn and extinguished by debits to the individuals' accounts and credits to surplus were income to corporation when credited to its surplus.  Fred L. Rosenbloom, Esq., for the petitioner.  Bernard D. Daniels, Esq., for the respondent.  MURDOCK *703  OPINION.  MURDOCK: The Commissioner determined the following deficiencies: YearIncome taxExcess profits tax1934$348.27$127.151935621.36190.86The only issue for decision is whether the Commissioner erred by including in income for each year amounts of undrawn salaries for the preceding year credited to surplus in the taxable years.  The facts have been stipulated.  *704  The petitioner was engaged in the retail auto supplies business during the taxable years.  It reported its income upon an accrual method of accounting.  The salaries authorized in January of the taxable years, the salaries credited upon the books, the amounts withdrawn during each year, and the remainders for 1933 and 1934 were as follows: 1933NameAuthorized and creditedWithdrawnRemainderTheodore Rovins$3,640$2,634.41$1,005.59Bernard Rovins2,6001,820.00780.00Sue Greenberg988260.00728.00Total7,2284,714.412,513.591934Theodore Rovins$5,200$2,617.48$2,582.52Bernard Rovins3,1201,820.001,300.00Sue Greenberg988468.00520.00Total9,3084,905.484,402.52*964  The net income reported for those years, after deducting the salaries authorized and credited, was $184.14 and $373.40.  The individuals had the right to withdraw the salaries credited to them.  The undrawn amount of $2,513.59 for 1933 was extinguished in September 1934 by debits to the accounts of the three individuals and a credit to surplus.  The undrawn amount of $4,402.52 for 1934 was extinguished in the same way on September 30, 1935.  Undrawn salaries for 1935 were extinguished in similar fashion in 1936.  Theodore Rovins reported $2,600 as salary for 1933 and $5,200 as salary for 1934.  He claimed credits of $3,700 for each year.  Bernard Rovins filed no returns for 1933 and 1934 until December 4, 1937, when he reported the full amount credited to him for those years and no tax due after deducting credits of $2,900.  Sue Greenberg had no income from other sources and filed no returns.  She was unmarried.  Theodore Rovins owned 29 shares, Bernard Rovins 5 shares, and Sue Greenberg 1 share of the 37 outstanding shares of stock of the petitioner.  The Commissioner, in determining the deficiencies, included the $2,513.59 in income for 1934 and the $4,402.52 in income*965  for 1935.  This petitioner, upon an accrual basis, claimed and was allowed deductions for salary obligations which later events showed it never had to meet by payments.  Cf. ; modified, ; certiorari denied, ; ; ; Estate of William*705 ; affd., . The Commissioner adjusted its accounts for income tax purposes when it appeared in the taxable years that the obligations would never have to be paid.  The petitioner contends that payment of the undrawn salaries was grantuitously forgiven under circumstances which amounted to a contribution of capital without income tax significance, under ; affd., . The record does not justify this factual conclusion.  The stipulation merely states that the corporation extinguished the undrawn salary credits by a debit to the individual accounts and*966  a corresponding credit to surplus account.  The consistency of that practice and the disproportion in amounts compared to stockholdings are facts not without significance.  Furthermore, the court in the recent case of , reversing ; certiorari denied, , regarded as of primary importance the fact that, as here, the corporation had received the benefit of a deduction to which, in the light of later events, it was not entitled.  The petitioner fails to make anything of importance out of the inconsistency of the individuals in reporting or failing to report the full amount credited to them.  Decision will be entered for the respondent.